Citation Nr: 9923865	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-17 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in January 1998.  The statement of 
the case was issued in July 1998.  A substantive appeal was 
received in September 1998.  The veteran canceling a hearing 
at the RO scheduled in December 1998.

The Board notes that in April 1993, the veteran submitted 
claims for service connection for various disabilities, 
including the residuals of a back injury.  The record 
reflects that he failed to report for a VA examination 
scheduled in July 1993.  By letter dated in February 1994, 
the RO advised the veteran that his claims could not be 
granted because of his failure to report for that 
examination.  In October 1996, the veteran requested that his 
claim concerning a back disability be reopened.  At the same 
time, he raised a claim concerning "water poisoning."  The 
Board will adjudicate the claim for service connection for a 
back disability on a de novo basis, because the February 1994 
RO decision regarding the claim was not a final decision on 
the merits of the claim.

The RO has not adjudicated the claim raised by the veteran in 
October 1996 for entitlement to service connection for water 
poisoning and it is referred back to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  The appellant's claim for service connection for a back 
condition is not accompanied by any competent medical 
evidence to support that claim.

2.  The veteran's claim is not plausible.


CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for a back disability is not well-grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one which is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, the Board finds 
that his claim is not well-grounded.

The service medical records show that the veteran was seen in 
April 1981 for complaints of a pulled muscle in the back 
while lifting weights.  The assessment was strained back 
muscle.  He was seen again in April 1981 with complaints of 
pain in the neck and upper back, radiating to the cervical 
region.  The assessment was muscle pain.  In August 1983, the 
veteran complained of neck and left shoulder pain for one 
day.  He indicated that he did not know how he injured 
himself.  The assessment was possible pulled muscle.  In May 
1984, the veteran was seen for complaints of pain in the 
neck.  He reported that he lost consciousness while dressing 
due to pain and that he had a headache the rest of the day.  
The assessment included acute cervical strain.  Subsequent 
May 1984 entries note that the veteran was treated for 
complaints of neck pain after lifting a heavy object.  He was 
treated with ice, medication, a cervical collar and physical 
therapy.  The final May 1984 entry noted that he was seen by 
physical therapy for cervical strain for two weeks and that 
he indicated that the neck was feeling fine.  It was 
indicated that physical therapy was discontinued.  On 
separation examination in May 1984, the veteran reported that 
he pulled some back and shoulder muscles lifting weights and 
that sometimes the shoulder and back gave him problems.  The 
clinical evaluation of all systems was normal and only 
defective vision was noted.

Postservice medical records include a December 1984 report of 
examination for Army National Guard enlistment which showed 
that the clinical evaluation of all systems was normal.  A 
September 1985 outpatient record shows that the veteran 
reported that he was moving a safe two days earlier and 
injured his back.  He indicated that he had injured his back 
in the past.  The assessment was mild back sprain.

Shore Pointe Chiropractic treatment records dated in June 
1994 show that the veteran was examined in June 1994 and 
reported that he sustained injuries of the neck, back and 
left knee when he was struck by a motor vehicle while riding 
his bicycle.  It was noted that following the accident he was 
transported by ambulance to Community Medical Center where he 
was examined, x-rayed, evaluated and released with 
instructions to consult his own physician.  The veteran 
denied any prior similar incidents and indicated that he had 
been treated by a chiropractic physician in 1987 for 
injuries, but after discharge from care he experienced good 
health with no complaints until the accident in June 1994.  
The examiner concluded that the history and physical findings 
of the veteran's accident symptoms indicated a direct causal 
relationship between his condition and the accident in June 
1994.  The diagnosis was acute post traumatic lumbosacral 
sprain and strain due to a severe injury resultant of the 
veteran being struck by a motor vehicle while he was riding a 
bicycle.  

Occupational Health Service treatment records dated in April 
1996 show that the veteran was seen for complaints of upper 
and lower back pain.  He reported that he was lifting a 350 
pound patient back in to a wheelchair from which he had 
fallen in April 1996 and believed that he hurt his back at 
that time.  He indicated that several days later he was 
assisting a 250 pound patient from the ground into a 
wheelchair.  The veteran also reported that he had injured 
his back in 1984 when he was rolling a 500 gallon drum into a 
truck and it got away from him and another man.  He also 
reported that he was hit by a car in 1994 while riding a 
bicycle.  The assessment was cervical, thoracic and lumbar 
strains.

On VA examination in December 1996, the veteran reported that 
he injured his back in service in 1984 while lifting a drum.  
He complained of low back pain that occurred intermittently.  
The examiner noted that x-rays revealed minimal marginal 
osteophytes of the lumbar spine and minimal osteophytes in 
the mid and lower dorsal spine.  The assessment was low back 
pain.

VA hospital records dated from August 1996 to March 1997 show 
that the veteran was admitted for treatment of substance 
abuse.  During hospitalization, he was treated for low back 
pain.

In January 1998, the veteran submitted a statement indicating 
that during service in 1984, he and another man were loading 
a 50 gallon fuel drum onto a truck and the other man's hands 
slipped off the drum.  The veteran indicated that all of the 
weight of the drum was on him and that he hurt his back.  He 
noted that he received treatment during service.

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted for a disease first diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service. 
38 C.F.R. § 3.303(d) (1998).  In other words, a 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service." Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), in Caluza v. Brown, 7 Vet. App. 498 (1995), 
held that in order for a claim to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The truthfulness of evidence 
offered by the appellant and his representative is presumed 
in determining whether or not a claim is well-grounded.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The Court has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).

The Court held in Savage v. Gober, 10 Vet. App. 488, 497 
(1997), that the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a appellant had a chronic condition in service or during 
an applicable presumption period and still has such a 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is demonstrated 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  

The Board emphasizes that the doctrine of reasonable doubt 
does not ease the appellant's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

After a full review of the record, including the contentions 
of the veteran, the Board concludes that his claim for 
service connection for a back disability is not well-
grounded.  The evidence shows that he was treated for a 
pulled muscle of the back and cervical strain during active 
duty.  However, at the time of separation, examination 
revealed that the back was normal.  As such, the evidence 
indicates that any strain of the muscles of the lumbar or 
cervical spine in service were acute and transitory and 
resolved without residual disability.  The post service 
medical records show that the veteran was treated from 
complaints of back pain related to injuries sustained when he 
was hit by a car while riding his bicycle in June 1994 and 
after lifting heavy patients in April 1996.  Although he 
reported a back injury in service, none of the postservice 
medical records relate any current back disability to the 
veteran's active service.  To the contrary, a private 
examiner in June 1994 specifically concluded that the 
veteran's back disability at that time was due to the 
injuries sustained in the post service accident.  As such, 
the Board finds that there is no competent medical evidence 
that the current back disability is related to the veteran's 
active service.  Therefore, the claim for service connection 
for a back disorder is not well-grounded because the third 
prong of Caluza has not been met.  Additionally, the evidence 
of record does not establish that the appellant suffered from 
the contended back disability in and since service as defined 
in 38 C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 488, 
497 (1997); 38 C.F.R. § 3.303.

The only evidence linking the contended back disability to 
service consists of the contentions of the appellant.  
However, lay evidence is inadequate to establish the medical 
nexus required by Caluza.  The Court has held that lay 
persons are competent to testify as to what they actually 
observed and what is within the realm of their personal 
knowledge.  Lain v. Brown, 6 Vet. App. 465 (1994).  However, 
the Court has also held that lay testimony is not competent 
to prove a matter requiring medical expertise.  Grottveit v. 
Brown, 5. Vet. App. 91 (1993).  The appellant is not 
medically trained and is not competent to testify as to the  
etiology of the contended back disability.  Consequently, the 
appellant has not met the initial burden under 38 U.S.C.A. § 
5107(a) for submitting a well grounded claim as the lay 
evidence submitted does not cross the threshold of mere 
allegation.  Thus, the claim is not well-grounded and must be 
denied.  







ORDER

The appeal is denied.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

